 

 

Case 1:21-cr-00238-LAK Document 10 Filed O7/201PE~ a

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: -
UNITED STATES DISTRICT COURT DATE FILED:
SOUTHERN DISTRICT OF NEW YORK. . _
ss eee wee ee ee eee ee ee ee ew ee ee ee ee ee ee eT x
UNITED STATES OF AMERICA,
ORDER
a Vv. a
21 Cr. 238 (LAR)
OMAR AHMED,
a/k/a “Omar Ahmad,”
Defendant. :
== ee eee eee ee eee eee ee eee eee eee ee ee x

HON. LEWIS A. KAPLAN, United States District Judge:

The United States Marshals Service is hereby authorized to use reasonable force, including,
if necessary, the use of restraints, to remove the defendant from his cell in the Metropolitan
Detention Center and transport him for production in this action at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, Courtroom 21B, New York, New York, 10007, by
4:30 p.m. on July 20, 2021,

Dated: New York, New York
July 20, 2021 “rap

   

 

HON. LEW{S“A. K@PLAN
United States District Judge

 
